DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on December 21, 2020.  Claims 1, 4, 7, 10, 13 and 16 have been amended.  Claims 6 and 12 have been cancelled.  Claims 1, 3-5, 7, 9-11, 13 and 15-23 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 7 and 13 have been amended to recite “the final rate to comprise: a weighted-average mark-out (WAMO) rate for the matched trade based on market activity after the match is made, the WAMO rate comprising an average of two or more real-time weighted average mid-rates (WAMRs) taken in randomized intervals, if the WAMO rate is within a threshold distance from an initial WAMR; and the initial WAMR plus or minus the threshold distance from the initial WAMR, if the WAMO rate is greater than the threshold distance from the initial WAMR.”  Because the WAMO rate 
Claim 21 recites “the WAMO rate to be determined based on market conditions during a pre-defined time period after the match is made.”  The term "market conditions" in claim 21 is a relative term which renders the claim indefinite.  The term "market conditions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 22 recites “the WAMO rate to be determined based on a median of weighted average mid-rate (WAMR) observations leading up to a number of time periods after the match is made.”  The term "a number of time periods" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 23 recites “the WAMO rate to be determined based on an average of WAMR at each of more than one time horizons.”  The term "more than one time horizons" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3-5, 9-11 and 15-20 are rejected based on their dependence on indefinite base claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The subject matter of claim 18 has been added to independent claim 13 without cancelling claim 18, as was done with claims 6/1 and 12/7.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-13 and 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1, system of claim 7 and article of claim 13 are within the statutory categories of invention.  
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 7 and 13 recite:
1. A computer-implemented method, comprising: receiving one or more orders at a server, the one or more orders comprising orders to buy or sell currency and including an order size and a minimum time to live (MTTL); organize the one or more orders into buckets based upon respective order sizes and MTTLs; prioritize the one or more orders primarily based upon an order size and secondarily based upon MTTL; determine whether the one or more orders are of a first order type, a second order type, or a third order type, the determined order type being associated with a rate at a particular time; configure matching based upon the determined order type; match the one or more orders based upon determined priority and based upon the determined order type to create a matched trade; and output a final rate, the final rate to comprise: a weighted-average mark-out (WAMO) rate for the matched trade based on market activity after the match is made, the WAMO rate comprising an average of two or more real-time weighted average mid-rates (WAMRs) taken in randomized intervals, if the WAMO rate is within a threshold distance from an initial WAMR; and the initial WAMR plus or minus the threshold distance from the initial WAMR, if the WAMO rate is greater than the threshold distance from the initial WAMR.


Referring to the bolded limitations above, independent claims 1, 7 and 13 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 7 and 13 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 7 and 13 only recite a fundamental economic practice, which in this case is matching orders to buy and sell currency.  Moreover, each of claims 1, 7 and 13 recite a commercial or legal interaction as the “last look” technique recited in claims 1, 7 and 13 is subject to high regulatory scrutiny. 
Accordingly, each of claims 1, 7 and 13 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 7 and 13, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a fundamental economic practice or commercial or legal interaction (e.g., to receive, store, or transmit data), the recitation in claims 1, 7 and 13 of a server and processor does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 7 and 13 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 7 and 13, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  Specifically, the server and processor of claims 1, 7 and 13 are known, commercially available devices, as discussed in paragraph [0104] of the Applicant’s specification.  Moreover, grouping orders to be matched based on size, priority, MTTL and implementing a “last look”, and computer based algorithms is WURC activity as evidenced by the numerous references cited on the PTO-892 attached to OA dated 5/31/2019 and FOA dated 12/10/2019.  Accordingly, claims 1, 7 and 13 do not recite additional elements that amount to significantly more than the judicial exception.
 In view of the above analysis, independent claims 1, 7 and 13 are not patent eligible.  Dependent claims 3-5, 9-11 and 15-23 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically regarding claim 20, although an ASIC is an IC chip customized for a particular use, [0092] notes ASIC is one possible component in the generic processing component 1930 and therefore is not a particular machine. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 9, 10, 13, 15, 16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Callaway (US 2015/0262298) in view of Dale (US 2014/0180893) (cited by Applicant in IDS dated 5/13/2019).
In addition to the motivation statements below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Dale in Callaway since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of matching buy and sell orders in computer implemented trading and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 1 recites:
A computer-implemented method, comprising: (Callaway, [0012]-[0014], electronic trading method)
receiving one or more orders at a server, the one or more orders comprising orders to buy or sell currency and including an order size and a minimum time to live (MTTL); (Callaway, [0015], purchase and sale of currency; [0016] order includes quantity.  Although Callaway, [0016], notes that there are many order types, Callaway does not specifically disclose that an order includes an MTTL.  The analogous art reference Dale, [0101], discusses an MTTL as an order parameter.  It would have been obvious to a person of ordinary skill in the art at the time of filing to include the MTTL parameter of Dale in the order of Callaway since Callaway, [0018], discusses that various parameters are included in orders and the parameters are be used for the matching of orders.)   
organize the one or more orders into buckets based upon respective order sizes and MTTLs; prioritize the one or more orders primarily based upon an order size and secondarily based upon MTTL;  (Callaway, [0031], grouping and prioritizing orders for matching according primarily to quantity and secondarily to other order parameters.  Callaway does not specifically disclose that the secondary parameter is MTTL.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the secondary parameters of Callaway to include the MTTL parameter of Dale, [0101], since Callaway, [0031], notes that timestamp sequence, or First In, First Out (FIFO) is a common secondary priority factor and an order with a longer MTTL will have an earlier timestamp as orders with shorter MTTL are cancelled.)    
determine whether the one or more orders are of a first order type, a second order type, or a third order type, the determined order type being associated with a rate at a particular time; configure matching based upon the determined order type; match the one or more orders based upon determined priority and based upon the determined order type to create a matched trade; and  (Callaway, [0031], orders are distinguished in groups based on quantity, market, trader and subsequently allocated orders are matched based on time, price, quantity, priority)
output a final rate, the final rate to comprise: a weighted-average mark-out (WAMO) rate for the matched trade based on market activity after the match is made, the WAMO rate comprising an average of two or more real-time weighted average mid-rates (WAMRs) taken in randomized intervals, if the WAMO rate is within a threshold distance from an initial WAMR; and the initial WAMR plus or minus the threshold distance from the initial WAMR, if the WAMO rate is greater than the threshold distance from the initial WAMR.  (Callaway does not specifically disclose outputting a final rate comprising a weighted-average mark-out (WAMO) rate for the matched trade based on market activity after the match is made.  The related art reference Dale, [0138], [0142], [0150], discusses calculating a mark price as an inverted mid-point price including using market readings from after the mark using a periodic mark price algorithm that averages of a plurality of samples taken between a first and second time to arrive at a final rate.  Dale, [0152], further discloses the average of a plurality of samples is an average of two or more real-time WAMR rates taken in randomized intervals.  Dale, [0133], still further discusses a sampling PIP range where only prices in this pip range are used to determine volume weighted average price index values reading on threshold distance under BRI.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the trading algorithm of Callaway to determine the final price as a weighted-average mark-out (WAMO) rate for the matched trade based on market activity after the match is made final price as discussed in Dale so that orders can be advantageously matched prior to the index price being determined as discussed in Dale, [0153].)
Claims 7 and 13 correspond to claim 1 are rejected on the same grounds.  Specifically regarding claim 7, Callaway, Fig. 1, [0085], computer system.  Specifically regarding claim 13, Callaway, Fig. 1, [0093], computer readable medium.
Claim 3 recites:
The computer-implemented method of claim 1, wherein the first order type is configured to match at an initial rate at a time t0.  (Callaway, [0044], price explicit time trading policy groups explicit orders)
Claims 9 and 15 correspond to claim 3 are rejected on the same grounds.
Claim 4 recites:
The computer-implemented method of claim 1, wherein the second order type is configured to match at an initial rate at a first time, time t0, and the computer-implemented method further comprises: determining a final rate to the matched trade at a second time; and assigning the final rate to the matched trade.  (Callaway, [0044], price explicit time trading policy matches orders at an initial rate at a first time.  However, Callaway does not specifically disclose determining the final rate to the matched trade at a second time that the final rate is assigned to the matched trade.  The analogous art reference Dale, [0138], discusses a periodic mark price algorithm that averages of a plurality of samples taken between a first and second to arrive at a final rate.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Callaway to include the final rate algorithm of Dale since this allows customers of a foreign exchange liquidity pool to leave orders to be executed at any specified periodic mark time as discussed in Dale, [0002].)   
Claims 10 and 16 correspond to claim 4 are rejected on the same grounds.
Claim 18 recites:
The article of claim 16, wherein the average of a plurality of samples is an average of two or more real-time weighted average mid-rate (WAMR) rates taken in randomized intervals.  (As discussed with respect to claim 4, although Callaway does not disclose the average of a plurality of samples, this feature is disclosed in Dale.  Dale, [0152], further discloses the average of a plurality of samples is an average of two or more real-time WAMR rates taken in randomized intervals.  It would have been obvious to further modify Callaway to include rates taken in randomized intervals as disclosed by Dale since these calculations allow for mid-point index prices as discussed in Dale, [0152].)
Claim 19 recites:
The system of claim 7, wherein the system comprises a processor circuit. (Callaway, Fig. 4, [0220], processor 402 includes digital circuits)
Claim 20 recites:
The system of claim 7, wherein the processor circuit comprises an application specific integrated circuit.  (Callaway, Fig. 4, [0220], processor 402 includes application specific integrated circuits)


Claim 21 recites:
The computer-implemented method of claim 4, the WAMO rate to be determined based on market conditions during a pre-defined time period after the match is made.  (As noted above with respect to claim 1, Callaway does not discuss a WAMO.  The related art reference Dale, [0142], [0150], discusses calculating a mark price as an inverted mid-point price including using market readings from after the mark.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the trading algorithm of Callaway to determine the final price using a weighted-average mark-out (WAMO) rate determined based on market conditions during a pre-defined time period after the match is made as discussed in Dale so that orders can be advantageously matched prior to the index price being determined as discussed in Dale, [0153].)
Claim 22 recites:
The system of claim 10, the WAMO rate to be determined based on a median of weighted average mid-rate (WAMR) observations leading up to a number of time periods after the match is made.  (As noted above with respect to claim 1, Callaway does not discuss a WAMO.  The related art reference Dale, [0142], [0150], discusses calculating a mark price as an inverted mid-point price including using market readings from after the mark.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the trading algorithm of Callaway to determine the final price using a weighted-average mark-out (WAMO) rate determined based on a median of weighted average mid-rate (WAMR) observations leading up to a number of time periods after the match is made as discussed in Dale so that orders can be advantageously matched prior to the index price being determined as discussed in Dale, [0153].)
Claim 23 recites:
The article of claim 16, the WAMO rate to be determined based on an average of WAMR at each of more than one time horizons.  (As noted above with respect to claim 1, Callaway does not discuss a WAMO.  The related art reference Dale, [0142], [0150], discusses calculating a mark price as an inverted mid-point price including using market readings from after the mark.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the trading algorithm of Callaway to determine the final price using a weighted-average mark-out (WAMO) rate determined based on a median of weighted average mid-rate (WAMR) at each of more than one time horizons as discussed in Dale so that orders can be advantageously matched prior to the index price being determined as discussed in Callaway, [0153].)

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Callaway (US 2015/0262298) in view of Dale (US 2014/0180893) and further in view of Schmitt (US 2015/0356679).
In addition to the motivation statements below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Schmitt in Dale and Callaway since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, the three references are in the field of matching buy and sell orders in computer implemented trading and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 5 recites:
The computer-implemented method of claim 1, wherein the third order type is configured to match in two or more liquidity pools and the server is configured to confirm that matching processes within a second liquidity pool are canceled prior to confirming a matched trade in a first liquidity pool.  (Although Callaway, [0015], discloses an exchange may provide one or more markets, Callaway and Dale do not specifically disclose a third order type configured to match in two or more liquidity pools and that the server is configured to confirm that matching processes within a second liquidity pool are canceled prior to confirming a matched trade in a first liquidity pool.  The analogous art reference Schmitt, [0047], discloses a trading engine can cancel an order in one book when it is being fulfilled in a different book.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the order parameters of Callaway as taught by Schmitt since this would allow market participants to access multiple different networked venues as discussed in Schmitt, [0005].)
Claims 11 and 17 correspond to claim 5 and are rejected on the same grounds. 

Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered and are addressed below.
Regarding the rejection of claims under 35 U.S.C. 112, these rejections have been maintained.  Regarding claims 1, 7 and 13 the Applicant argues travel amount is discussed in the specification.  The Examiner respectfully disagrees.  Travel amount is defined in terms of threshold distance in the specification and neither term is defined so as to inform a person of ordinary skill in the art as to the metes and bounds of the invention.  Regarding claims 21-23, as previously noted, referring to MPEP 2171, the second of the requirements set forth in 35 U.S.C. 112(b) is that the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.  As noted in greater detail above, claims 21-23 describe the calculation of WAMO as being based on relative terminology such as “market activity” and “time horizons” so that the metes and bounds of the claims cannot be determined.  
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  On page 11, Applicant argues that claim 1 describes an apparatus to process one or more orders corresponding to orders to buy or sell currency, organize the one or more orders into buckets based upon respective order sizes and minimum times to live (MTTLs), prioritize the one or more orders primarily based upon an order size and secondarily based upon MTTL, determine the determined order type associated with a rate at a particular time, configure matching based upon the determined order type, match the one or more orders, and output a final rate of the weight-average mark-out rate if the WAMO rate is within the maximum travel and output a final rate of the initial WAMR plus or minus the maximum travel.  The Applicant further argues that the set of rules is analogous to the specific process for matching and determining a final rate for an order with the result of incentivizing clients to post larger orders and commit to leave those orders in the market for a longer period of time and provides a WAMP pricing engine that determines the economics of the match based upon the path the market takes immediately after the match.  The Examiner respectfully disagrees.  Claims 1, 7 and 13, as drafted, recite the fundamental economic practice of currency exchange.  The claims were also grouped as a commercial or legal interaction given the regulatory scrutiny of the “last look” technique claimed by the Applicant, which was not addressed in the Remarks.  Regarding the comments directed to Trading Technologies, a GUI is not claimed.  Regarding McRO, it is unclear what the correlation to the lip synchronization of McRO and matching currency exchange orders of the present invention is.  
Regarding the Applicant’s arguments in regards to Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, transforming the computer into a specific purpose machine, does not fall into one of these categories and instead does not rise to the level of a particular machine as discussed in MPEP 2106.05(b) which notes merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  It is respectfully noted that the specification at [0092] appears to discuss a generic processing component 1930 which is not a particular machine.
Regarding Step 2B, no arguments were presented regarding Step 2B.
 Regarding the rejection under 35 U.S.C. 103, Applicant’s arguments have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant repeats the claim languages and notes the combination of Callaway in view of Dale fails to teach or suggest the features.  The Examiner respectfully disagrees in accordance with the reasoning above.
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method executing currency trading in the technological environment of a computer.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, grouping orders to be matched based on size, priority, MTTL and implementing a “last look”, and computer based algorithms, are all familiar elements.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY HARPER whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached at (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3692